This case is before us on petitions of both appellants and appellee for rehearing and also on motion of appellee for clarification or supplemental opinion. In support of the latter motion appellee shows that on February 18, 1942, after our opinion and judgment of February 13th was entered, the City of Miami Beach, through its legislative officers, enacted an amendmerit *Page 521 
to the zoning ordinance which permitted the business of auctions and auction sales upon approval and permit of the City Council of Miami Beach in any portion of "BB" business district which lies south of the northerly line of 8th Street, in the City of Miami Beach, and petitioner contends that because of the fact that prior to the enactment of any zoning ordinance prohibiting the operation of the business of appellee on 23rd Street petitioner, appellee, had expended large sums of money in the renting of a store building on 23rd Street for the particular purpose of conducting therein auction sales and had expended large sums of money in the physical preparation of such store building to be used for that purpose and was prevented from so using buildings for such purpose from the time he rented the same in October, 1940, until the present time by unlawful and invalid ordinances enacted by the municipality.
The petitioner contends that appellee, petitioner, is entitled to the benefits of Section 14 of the original zoning ordinance of the City of Miami Beach amended as of February 1st 1939, which is as follows:
"Section 14. Non-conforming Uses.
"The lawful use of land existing at the time of the passage of this ordinance or an amendment thereto, although such use does not conform to the provisions hereof, may be continued; but if such nonconforming use is discontinued, any further use of said land shall be in conformity with the provisions of this ordinance.
"The lawful use of the building existing at the time of the passage of this ordinance or of an amendment thereto may be continued, although such use does not conform with the provisions hereof, and such use may be extended throughout the building, provided no *Page 522 
structural alterations, except those required by law or ordinance, or ordered by an authorized officer to assure the safety of the building are made therein. If no structural alterations are made, a nonconforming use of the building may be changed to another nonconforming use of a higher restricted classification.
"The foregoing provisions shall also apply to nonconforming uses in districts hereafter changed.
"Nothing in the ordinance shall be taken to prevent the restoration of a building destroyed to the extent of not more than fifty (50) percent of its reasonable value by fire, explosion or other casualty, or act of God, or the public enemy, nor the continued occupancy or use of such building after restoration.
"Whenever a non-conforming use of a building has been discontinued for a period of one (1) year or more, such nonconforming use shall not thereafter be reestablished and the future use shall be in conformity with the provisions of this ordinance.", and that the appellee, petitioner, is entitled to have our opinion and judgment, supra, supplemented by an additional judgment enjoining the City of Miami Beach and its officers from interfering by the enactment of zoning ordinance or prohibitive license ordinance with the appellee, petitioner, in the conducting of auction sales at the places which he has rented and prepared for that purpose on 23rd Street. See Shreveport v. Dickason, 160 La. 563, 107 So. 427. Annotations 54 A.L.R. 1063, 86 A.L.R. 685.
If petitioner is entitled to the relief prayed, it is because of things which have transpired since the rendition of our opinion and judgment supra.
Neither the allegations nor the proof in the record presently before us present such questions for adjudication *Page 523 
as are presented by the petition. Therefore, we express no opinion as to the merits of the contentions made in this petition. The same is denied without prejudice to appellee, petitioner, pursuing such action in the lower court as may be advised. Petitions for rehearing denied.
So ordered.
BROWN, C. J., TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.